UNITED STATES COURT OF APPEALS                      FILED
                           FOR THE NINTH CIRCUIT                          OCT 14 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
ZENAIDA ESPERANZA CHULE-LOPEZ;                  No.    20-70987
MARTA ALICIA CHULE-LOPZ, AKA
Marta Alicia Chule-Lopez,                       Agency Nos.       A208-589-358
                                                                  A208-589-359
                Petitioners,

 v.                                             ORDER

MERRICK B. GARLAND, Attorney
General,

                Respondent.

Before: W. FLETCHER, WATFORD, and COLLINS, Circuit Judges.

      Judge W. Fletcher and Judge Watford vote to grant the petition for panel

rehearing; Judge Collins votes to deny the petition. The petition for panel

rehearing, filed July 30, 2021, is GRANTED. Because we grant the petition for

panel rehearing, the petition for rehearing en banc is moot. The memorandum

disposition filed June 16, 2021, is amended, and the amended version has been

filed concurrently with this order. Further petitions for rehearing or rehearing en

banc may be filed.
                           NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 14 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ZENAIDA ESPERANZA CHULE-LOPEZ;                  No.    20-70987
MARTA ALICIA CHULE-LOPZ, AKA
Marta Alicia Chule-Lopez,                       Agency Nos.       A208-589-358
                                                                  A208-589-359
                Petitioners,

 v.                                             AMENDED
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 7, 2021**
                                 Seattle, Washington

Before: W. FLETCHER, WATFORD, and COLLINS, Circuit Judges.
Partial Concurrence and Partial Dissent by Judge COLLINS

      Petitioner Zenaida Esperanza Chule-Lopez (“Lead Petitioner”) and her

minor daughter (together, “Petitioners”) are natives and citizens of Guatemala.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                         Page 2 of 6

They petition for review of a decision by the Board of Immigration Appeals

(“BIA”) affirming the order of an immigration judge (“IJ”) denying their

applications for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252, and we grant in part and deny in part the petition for review.

      1. Petitioners claim they are eligible for asylum and withholding of removal

based on Lead Petitioner’s membership in a proposed particular social group

(“PSG”) consisting of “female victims of domestic violence or gender based

violence.” The IJ recognized that this proposed PSG was similar to the group

recognized in Matter of A-R-C-G-, 26 I. & N. Dec. 388, 389 (BIA 2014), which

consisted of “married women in Guatemala who are unable to leave their

relationship,” but found that Lead Petitioner’s circumstances were factually

distinguishable from those in Matter of A-R-C-G-. The IJ then concluded that

Lead Petitioner was not a member of the PSG recognized in Matter of A-R-C-G-

and denied Petitioners’ claim without considering whether their distinct proposed

PSG was cognizable or whether there was a nexus between Lead Petitioner’s

persecution and her membership in the proposed group.1


1
  The dissent identifies a no-nexus finding in the IJ’s statement that “respondent
has not established that she has a reasonable fear of future persecution on account
of her membership in a particular social group or on account of her
race/nationality.” Dissent at 5. But this one-sentence conclusion to the IJ’s asylum
                                                                             Page 3 of 6

      The BIA considered the proposed PSG on its own terms and agreed with the

IJ’s denial of Petitioners’ PSG claim, but on different grounds. After the IJ issued

her decision, the Attorney General issued a decision in Matter of A-B-, 27 I. & N.

Dec. 316 (A.G. 2018) (“A-B- I”), overruling Matter of A-R-C-G- and establishing

new principles for asylum claims by victims of domestic violence. The BIA then

found that Petitioners’ proposed PSG was not cognizable in light of A-B- I.

      Like the IJ, the BIA relied solely on its conclusion that Lead Petitioner was

not a member of a valid PSG and did not address whether there was a nexus

between her persecution and her membership in the proposed group. The BIA

stated that it agreed with the IJ “that the respondent did not demonstrate

membership in a particular social group and did not establish that any harm feared

would be on account of a protected ground.” But, as noted above, the IJ never

found that Lead Petitioner’s persecution was not “on account of” her membership

in the proposed group. Instead, the IJ merely determined that Lead Petitioner was

not a member of a PSG. Thus, the BIA’s denial of Petitioners’ PSG claim rested

exclusively on its finding that the proposed PSG was not cognizable.



analysis merely restates the general burden that Petitioners failed to meet. The
actual findings the IJ made to support her conclusion that Petitioners failed to meet
their burden are: (1) that Lead Petitioner was not a member of a PSG (and thus any
fear could not be on account of such membership); and (2) that there was no nexus
between Lead Petitioner’s persecution and her indigenous status. The IJ never
made a no-nexus finding with respect to Petitioners’ proposed PSG.
                                                                           Page 4 of 6

      After this case was submitted, the Attorney General vacated A-B- I and

directed the BIA to follow pre-A-B- I precedent, including Matter of A-R-C-G-.

Matter of A-B-, 28 I. & N. Dec. 307, 308 (A.G. 2021) (“A-B- III”). When the BIA

issued its decision in this case, it did not have the benefit of the Attorney General’s

decision in A-B- III, and the BIA’s rejection of Petitioners’ proposed PSG rested

on the legal principles of the now-vacated decision in A-B- I. Thus, we remand

Petitioners’ PSG-based claims for asylum and withholding of removal for

reconsideration in light of A-B- III.

      The dissent asserts that we improperly dispose of this case on a ground never

raised by Petitioners, in what amounts to a “takeover of the appeal.” Dissent at 5.

That is not the case. Petitioners have argued on appeal that the evidence supports a

finding that there was a nexus between Lead Petitioner’s persecution and her

membership in the proposed PSG. In making that argument, Petitioners

mistakenly assumed there was an adverse finding on that issue which they needed

to overcome. But Petitioners did not, by virtue of that mistake, forfeit their

argument that a nexus exists. We have declined to decide whether Petitioners are

correct that the evidence supports a nexus finding, choosing instead to remand the

case so that the BIA can consider that issue (along with the cognizability of the

proposed PSG) in the first instance. In doing so, we respond directly to arguments
                                                                           Page 5 of 6

that Petitioners presented; we do not introduce an entirely new ground for relief, as

in United States v. Sineneng-Smith, 140 S. Ct. 1575, 1581 (2020).

      2. Petitioners also claim they are eligible for asylum and withholding of

removal on the basis of Lead Petitioner’s status as an indigenous Guatemalan.

However, the BIA’s determination that Petitioners failed to establish a pattern or

practice of persecution against indigenous Guatemalan women is supported by

substantial evidence. The country conditions evidence in the record demonstrates

that indigenous Guatemalans, and particularly women, experience discrimination,

but does not compel the conclusion that this discrimination amounts to persecution.

The BIA properly denied Petitioners’ application on this ground.

      3. Petitioners’ brief recited the legal standard governing CAT claims but did

not provide any argument why the BIA erred in denying CAT protection.

Accordingly, we deem any argument as to this claim waived. See Corro-Barragan

v. Holder, 718 F.3d 1174, 1177 n.5 (9th Cir. 2013).

      4. Petitioners argue that the BIA erred by failing to review on appeal

Petitioners’ objection to the IJ’s decision to exclude from evidence two

declarations. The BIA erred by failing to address this objection and must consider

it on remand to the extent the objection is relevant to Petitioners’ PSG-based

claims for asylum and withholding of removal. See Kaur v. Wilkinson, 986 F.3d

1216, 1229 (9th Cir. 2021) (“The BIA is not free to ignore arguments raised by a
                                                                           Page 6 of 6

petitioner.” (internal quotations and citations omitted)). As to Petitioners’

indigenous status and CAT claims, we conclude that the error was harmless

because Petitioners did not demonstrate that they were prejudiced by the exclusion.

See Pagayon v. Holder, 675 F.3d 1182, 1191–92 (9th Cir. 2011) (finding that the

IJ’s exclusion of evidence and testimony did not amount to a due process violation

because the petitioner did not establish prejudice).

      PETITION FOR REVIEW GRANTED in part and DENIED in part;

CASE REMANDED.
                                                                             FILED
Chule-Lopez, et al. v. Garland, No. 20-70987                                  OCT 14 2021
                                                                          MOLLY C. DWYER, CLERK
COLLINS, Circuit Judge, concurring in part and dissenting in part:         U.S. COURT OF APPEALS



        I concurred in my colleague’s original memorandum disposition in this case,

see Chule-Lopez v. Garland, 850 F. App’x 564 (9th Cir. 2021), and I still believe

that decision to be correct. However, in section 1 of the amended memorandum,

the majority now grants the petition for review based on a ground that Petitioners

have never raised in this court—not in their opening or reply briefs, and not even

in their petition for rehearing. This is wholly improper, and I dissent from the

revised sections of the amended memorandum disposition.

        In their opening brief in this court, Petitioners affirmatively conceded that

(among other grounds for denying relief) the IJ found “no nexus to a protected

ground” and that the BIA likewise held “that the harm Ms. Chilel-Lopez suffered

was not on account of a protected ground.” 1 Petitioners argued that this conclusion

rested on the erroneous view that Chilel-Lopez was attacked by her domestic

partner simply because “they ha[d] a preexisting relationship” when, in fact, “her

gender was at least ‘one central reason’ for her persecution.” In their reply brief,

Petitioners again argued that the IJ and the BIA “erred in finding that the harm that

[Chilel-Lopez] endured was not on account of her gender or her indigenous Mam

ethnicity.” Petitioners asserted that Chilel-Lopez had established that her “gender


1
    Our case caption apparently renders Chilel-Lopez’s name incorrectly.
and indigenous ethnicity were central reasons why she was harmed” by her former

domestic partner, given that there were “no other discernable reasons why [he] beat

[her] on a weekly basis other than because she is an indigenous woman incapable

of reporting the abuse to the authorities.” Petitioners acknowledged that Chilel-

Lopez had not “explicitly testif[ied]” that her partner’s “motivations for beating her

on a weekly basis were based on her gender and Mam ethnicity,” but they argued

that “the country conditions evidence compels the conclusion that [he] harmed

[her] because she is a female and indigenous.”

      In our original memorandum disposition, we rejected this argument,

concluding that “even assuming that the BIA erred in rejecting Lead Petitioner's

proposed particular social group (‘PSG’) of ‘female victims of domestic violence

or gender based violence,’ the record does not compel the conclusion that Lead

Petitioner’s former domestic partner abused her on account of this PSG or her

identity as an indigenous Guatemalan.” 850 F. App’x at 565.

      In seeking rehearing, Petitioners again acknowledged that the agency had

concluded that Chilel-Lopez failed to establish the requisite nexus to a protected

ground (citations omitted):

          [T]he IJ held that Chilel-Lopez failed to demonstrate that the
          persecution was on account of her membership in a particular
          social group, which Chilel-Lopez defined as female victims of
          domestic violence or gender based violence. The BIA agreed
          that [Chilel-Lopez] did not demonstrate membership in a
          particular social group nor did she establish that any harm

                                          2
          feared would be on account of a protected ground, thus the
          BIA dismissed [Petitioners’] appeal on March 17, 2020.

          These decisions all agree that the abuse [Chilel-Lopez]
          suffered constituted past persecution, but also find that she
          failed to meet her burden of proof because of insufficient
          evidence to demonstrate that her partner abused her on
          account of membership to her particular social group or her
          identity as an indigenous Guatemalan.

Petitioners’ petition for rehearing then proceeded to argue why we are wrong to

have upheld the agency’s no-nexus finding:

          [Chilel-Lopez] submits that being an indigenous Guatemalan
          woman was at least one central reason she was targeted by ex
          spouse, Felipe Lopez. It is clear that Felipe targeted [Chilel-
          Lopez] because of her gender since he intended to physically
          abuse her and take advantage of their domestic relationship.
          Felipe Lopez demonstrated he is hostile towards Guatemalan
          woman based on the severe harm he inflicted upon [Chilel-
          Lopez]. Furthermore, he targeted [her] because she was his
          wife. [Her] declaration states that Felipe went to look for her
          at her parents[’] house and threatened to kill her for leaving
          him.

          This demonstrates how Felipe actively targeted [Chilel-Lopez]
          based on their domestic relationship and his perception that
          [she] could not make the decision to end the relationship and
          leave. In Guatemala a husband in a domestic relationship has
          the complete right to tell his wife what she can and cannot do.
          Felipe’s threat also demonstrates his perception that women,
          particular[ly] married women, should be subordinate to their
          husbands. The Guatemalan culture stigmatizes wom[e]n as
          “bad wom[e]n” if they challenge this domestic structure.
      In granting rehearing, the majority does not adopt Petitioners’ argument that

the record compels a finding of a nexus to a protected ground. Instead, the

majority remarkably concludes that Petitioners have been wrong all along in

                                         3
conceding that the agency’s decisions rested on a no-nexus finding. Invoking a

ground that Petitioners have never raised—not even in their petition for

rehearing—the majority now announces that the IJ actually did not consider

“whether there was a nexus between Lead Petitioner’s persecution and her

membership in the proposed group.” See Amended Mem. Dispo. at 2. Nor,

according to the majority, did the BIA: “Like the IJ, the BIA relied solely on its

conclusion that Lead Petitioner was not a member of a valid PSG and did not

address whether there was a nexus between her persecution and her membership in

the proposed group.” Id. at 3. Having read out of the record what Petitioners have

always conceded was there, the majority then remands the case for reconsideration

in light of new developments concerning the other issues raised by Petitioners.

This disposition departs “drastically from the principle of party presentation” and

is clearly improper. United States v. Sineneng-Smith, 140 S. Ct. 1575, 1578

(2020). “[A]s a general rule, our system is designed around the premise that

parties represented by competent counsel know what is best for them, and are

responsible for advancing the facts and argument entitling them to relief. In short:

Courts are essentially passive instruments of government. They do not, or should

not, sally forth each day looking for wrongs to right. They wait for cases to come

to them, and when cases arise, courts normally decide only questions presented by

the parties.” Id. at 1579 (simplified).


                                          4
      Here, “[n]o extraordinary circumstances justif[y] the [majority’s] takeover of

the appeal,” id. at 1581, especially where, as here, the majority’s takeover comes

belatedly on rehearing. See, e.g., Fields v. Palmdale Sch. Dist., 447 F.3d 1187,

1190 (9th Cir. 2006) (“We do not consider on rehearing new issues previously not

raised, briefed or argued.”). Although the IJ’s ruling is not a model of clarity, its

discussion ends with the conclusion that Chilel-Lopez had “not established that she

has a reasonable fear of future persecution on account of her membership in a

particular social group or on account of her race/nationality—Mam indigenous

community[—]if she were returned to Guatemala” (emphasis added), and

Petitioners (and we) reasonably construed that ruling as resting in part on a no-

nexus finding. The majority has now had a sua sponte change of heart as to how it

reads the IJ order, see Amended Mem. Dispo. at 2 n.1, but we were right before in

accepting Petitioners’ reasonable concession, throughout this proceeding, that the

IJ did make such a nexus finding. And the majority’s assertion that the BIA did

not rely on a no-nexus conclusion is simply false, as the BIA’s own words make

clear (emphasis added and citations omitted):

          Moreover, while the Immigration Judge considered that
          [Chilel-Lopez] was an indigenous Mam, she properly
          determined that [Chilel-Lopez] failed to show that she was
          persecuted by anyone or faced danger of future persecution on
          account of her race, ethnicity, religion, or membership in a
          particular social group. There is no indication that the
          respondent’s ex-partner sought to harm the respondent for any


                                           5
          reason potentially tied to a protected ground, such as her
          indigenous Mam ethnicity.

      The majority asserts that, by “mistakenly” conceding that the IJ had made a

“nexus” finding, Petitioners “did not, by virtue of that mistake, forfeit their

argument that a nexus exists.” See Amended Mem. Dispo. at 4 (emphasis added).

This observation is entirely beside the point, because I have not contended that

Petitioners have forfeited “their argument that a nexus exists.” On the contrary,

our prior memorandum properly rejected that argument, not based on forfeiture,

but on the merits. What Petitioners did forfeit—at every stage of these

proceedings—was any argument that the agency did not make a finding that no

“nexus exists.” The majority’s belated and sua sponte undoing of Petitioners’

repeated and explicit concession on this latter point is an egregious example of

pushing aside the lawyers’ arguments and “sally[ing] forth . . . looking for wrongs

to right.” Sineneng-Smith, 140 S. Ct. at 1579.

      Because there is no proper basis for granting rehearing in this case, I dissent

from Parts 1 and 4 of the amended memorandum disposition. I concur in Parts 2

and 3, which adhere to our previous rulings in this case.




                                           6